DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s confirmation of the withdrawal of non-elected claims 8, 9 and 11-13 in the reply filed June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the verb “is” (line 4) following the term “comprising” (line 1) is grammatically incorrect and thus renders the claim confusing and indefinite.  The phrase “such surface properties that innumerable needle-shaped projections projecting outward from a  surface are continuously formed is only formed on the interlinkage surface on” appears to be incomplete and thus renders the claim confusing and indefinite.  Claims 4-7 are deemed indefinite in view of their dependence on claim 1.
	In claim 14, the verb “includes” (line 4) following the term “comprising” (line 1) is grammatically incorrect and thus renders the claim confusing and indefinite.  Claims 15-17 are deemed indefinite in view of their dependence on claim 14.

Claim Rejections - 35 USC 103
Claims 1, 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being obvious by Uemoto (US 2015/0179323) in view of the Japanese patent JP 10-294024 (“JP’024”).
	Claims 1 and 14: Uemoto teaches a molded article comprising a composite material of magnetic powder and binding resin (Uemoto, para. 0015-0016); the magnetic powder is soft magnetic powder (Umemoto, para. 0036).   The molded article is formed by joining the molded body which constitutes the housing to the molded core (Uemoto, para. 0035).  Uemoto also teaches that  the temperature difference between melting point of the resin and the mold temperature is 190°C or more (Uemoto, para. 0050).   Uemoto does not describe a roughened region of the injection-molded body; however, JP’024 teaches method of enhancing bonding different parts of an injection-molded electrical article by creating irregularities on the surface to be bonded to form roughened region(s) on the surface (JP’024, translation copy, page 2).  In light of JP’024 teaching, the POSITA would have been motivated to modify the body-and-core-joining step in the Uemoto process by forming roughened region(s) on the surface(s) of the injection molded body in order to assure superior bonding where the parts are joined together, which bonding surfaces would include the interlinkage surfaces as recited in the instant claim 1 and the peripheral surfaces as recited in the instant claim 14 because they are surfaces where the magnetic body bonds to the magnetic core.   And because the average particle size of the magnetic powder is from 5 to 100 m (Uemoto, para. 0042), it is expected that the surface roughness of the roughened region would at least be 5 m, which is within the claimed range of 4.4 m or more.
	Claims 4 and 15: Uemoto teaches composite material comprising soft magnetic powder that is made of Fe-based alloy containing silicon (Uemoto, para. 0036). Although Uemoto does not report the concentration of the Fe-based alloy in the magnetic powder, the optimal amount of the alloy in the magnetic powder would have been obvious through routine experimentation because Applicant has not stated whether the amount as Claimed yields unexpected results or is critical in solving any particular problem. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Alternatively, one would have been motivated to control It has been held that it is not inventive to discover the optimum or workable ranges of result- effective variables by routine experimentation. /n re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also /n re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
	Claims 5 and 16: The composite material comprises from 80 to 95wt% of the magnetic powder which overlaps the claimed range of 30 to 80 vol%. It has been held that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious. See /n re Malagari, 182 U.S.P.Q 549.
	Claims 6 and 17: Uemoto teaches the average particle size of the magnetic powder being 5 to 100 m (Uemoto, para. 0042) which is well within the claimed range of 5 to 300 m.
	Claim 7: Uemoto teaches a reactor (i.e. inductor) comprising a coil arranged around a magnetic core wherein the magnetic core includes the molded article discussed in claim 1 above (Uemoto, para. 0096)

Response to Arguments
Applicant argues that the method of Uemoto would result in the irregularities being formed on surfaces other than the peripheral and interlinkage surfaces.  The arguments are deemed persuasive; therefore, the rejection in the last office action is hereby withdrawn.  However, the arguments are moot in view of the newly cited reference, JP-10-294024 reference as discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



October 5, 2022